Citation Nr: 1530068	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  14-00 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.   

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of those proceedings is of record.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the Veteran was exposed to an herbicide agent, as defined under applicable regulations, during service. 

2.  The Veteran's diabetes mellitus was not present during service or for many years thereafter and is not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice should be provided prior to the initial unfavorable agency of original jurisdiction decision and must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A June 2012 letter, sent prior to the initial unfavorable rating decision, provided the appropriate notification to the Veteran. 

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has noted receiving Social Security Administration (SSA) disability benefits.  However the Veteran has multiple health conditions and has not identified what condition or conditions the SSA disability payments are based on.  Furthermore, as will be discussed below, the Veteran's claim for service connection turns on his possible exposure to herbicides during service, a factual question which would not be impacted by any SSA determination.  Therefore the Veteran is not prejudiced by adjudicating the instant claim based on the current evidence of record.  The Veteran has not identified any additional outstanding records that have not been obtained.  

In determining whether a medical examination be provided or medical opinion obtained, there are four factors to consider: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing an in-service event, injury, or disease, or manifestations during the presumptive period; (3) an indication that the disability or symptoms may be associated with service; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  

As to the third factor, the types of evidence that "indicate" that a current disorder "may be associated" with service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board has deemed a medical examination unnecessary in this case.  In declining to obtain a medical nexus opinion, the Board observes that the Federal Circuit upheld the determination that a VA medical examination is not required as a matter of course in every Veteran's disability case.  See Waters v. Shinseki, 601 F. 3d 1274 (Fed. Cir. 2010) (distinguishing cases where only a conclusory generalized statement is provided by the Veteran, in which case an examination may not be required); see also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (a layperson's assertions indicating exposure to gases or chemicals during service were not sufficient evidence alone to establish that such an event actually occurred during service).

The Veteran has also been afforded a hearing before a Veterans Law Judge (VLJ) in which he presented oral argument in support of his claim.  38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Bryant v. Shinseki, 23 Vet. App. 488 (2010)

Here, during the hearing, the VLJ asked specific questions directed at clarifying the Veteran's contentions and identifying whether the Veteran met the requirements for service connection.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims file.  This was not necessary, however, because the Veteran volunteered his treatment history and symptoms.  Accordingly, the Veteran is not shown to be prejudiced on this basis.   Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

The Board finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

III.  Analysis

The Veteran has been diagnosed with diabetes mellitus since 2007.  The Veteran claims that this condition is due to exposure to herbicides during service.  Specifically, the Veteran contends that barrels of Agent Orange were stored at the Naval Construction Battalion Center in Gulfport, Mississippi, where he spent part of his service, and that these barrels leaked or were possibly damaged during a hurricane.  He maintains that he was thus exposed to Agent Orange from walking, riding his bicycle, and/or swimming on the base.  The Veteran further takes issue with the law and regulations that limit presumptive service connection based on herbicide exposure to veterans who served in Republic of Vietnam.  The Veteran references a study conducted by the Agency for Toxic Substances and Disease Registry in support of his claim.

Veterans who were actually exposed to Agent Orange or other listed herbicides are presumed service-connected for certain conditions, including  diabetes mellitus, even if there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  This presumption applies even without service in Vietnam.  See id.  However, with some very specific exceptions, there is no presumption that veterans outside of Vietnam were exposed to Agent Orange.  This is the law as it exists and the Board is bound by it in its decision.  Thus, in order for service connection based on herbicide exposure to be granted, the record must show on an individual basis that such exposure occurred.  

In June 2013 a formal finding on a lack of information required to verify herbicide exposure was prepared based on a June 2012 response to inquiry from the Personnel Information Exchange System which noted there were "no records of exposure to herbicides" based on the Veteran's records and contentions.

Research performed by the Veterans Benefits Administration Compensation Service (VBACS) in July and August 2014 noted that according to Department of Defense records, Department of Agriculture records and US Navy documents, over 15,000 drums of tactical herbicides, including Agent Orange, were stored at the Gulfport, Mississippi, Naval Construction Battalion Center site between 1968 and 1977 and that these were incinerated at sea between 1977 and 1979.  However, VBACS noted that the Construction Battalion is located on 1,098 acres of land and the herbicides stored there were in a small centralized, fenced, and sheltered location.  VBACS also noted there is no report of generalized leakage during that period (other than a 1969 hurricane damage spill) and there was definitely no airborne spraying.  VBACS also found no evidence that the Veteran handled herbicides or was there during the period of active incineration or the 1969 hurricane.  

VBACS also reviewed the 2005 ATSDR report (referenced by the Veteran) and found that the soil areas most contaminated by dioxin at Gulfport were not significantly contaminated and those levels would not likely result in adverse health effects.  Ultimately, VBACS was unable to provide evidence to support the Veteran's claim.

The Board does not find the Veteran's contention to have been exposed to Agent Orange to be supported by the record.  As noted in the VBACS report, the Agent Orange barrels were located on a small fraction of a much larger base where the Veteran was stationed and were not shown to have leaked or been damaged during his stay.  The Veteran does not indicate, and the record does not show that he was in any way involved with the handling, storage, or disposal of these barrels of Agent Orange.  The Veteran seems to contend that he was somehow exposed through waterway or soil contamination.  However, even the report the Veteran references does not indicate dangerous levels of exposure in the most contaminated areas.  Therefore, there is no indication, other than the Veteran's opinion, that he was actually exposed to Agent Orange simply by virtue of being stationed at the base.  As such, the Board does not find that presumptive service connection based on exposure to herbicides is warranted.  38 C.F.R. §§ 3.307, 3.309; See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010). 

The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  However in this case there is no indication from the Veteran's service records that his diabetes mellitus manifested during service or within a year of separation.  As such, direct service connection is likewise unavailable.  38 C.F.R. §§ 3.303, 3.307.

For the reasons set forth above, the preponderance of the evidence is against a finding that the Veteran's current diabetes mellitus is related to service. Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for diabetes mellitus type 2, to include as due to exposure to herbicide agents, is denied.




____________________________________________
Steven D. Reiss 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


